Order, Supreme Court, New York County, entered January 2, 1976 directing defendant-husband to pay to the wife $100 per week as temporary alimony, is unanimously affirmed, without costs and without disbursements. The order appealed from represents a reasonable balancing of the relevant considerations. (Cf. Domestic Relations Law, § 236.) The trial of the action should proceed promptly, and the present determination is without prejudice to any application by either party to modify the temporary alimony order in the event that the other party unnecessarily delays the trial. Concur—Markewich, J. P., Birns, Silverman, Capozzoli and Lane, JJ.